— Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered March 7, 2008 in a personal injury action. The order denied the motion of defendant Erie County Medical Center Corporation for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 15, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, PJ., Hurlbutt, Lunn, Green and Gorski, JJ.